Citation Nr: 0909753	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-09 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to 
March 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2005 rating decision in which the RO, inter 
alia, denied service connection for PTSD.  In November 2005, 
the Veteran filed a notice of disagreement (NOD).  The RO 
issued a Statement of the Case (SOC) in January 2007.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in February 2007.  

In August 2008, the Board remanded the claim on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  After accomplishing the 
requested action, the RO returned the matter to the Board for 
further appellate consideration. 

In January 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of this hearing is of record.  During the hearing, 
the Veteran submitted additional evidence, along with a 
signed waiver of RO jurisdiction.  This evidence is accepted 
for inclusion in the record on appeal.  See 38 C.F.R. 
§§ 20.800, 20.1304  (2008). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the Veteran has been diagnosed with PTSD, there is 
no objective evidence verifying that he engaged in combat 
with the enemy, there are no service records or other 
credible evidence that corroborates the occurrence of any 
alleged in-service stressor(s), ; and the Veteran has not 
provided sufficient information for VA to  attempt to 
independently corroborate any such stressor(s).


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131; 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a March 2005 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate his claim for service connection.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The March 
2005 letter also requested that the Veteran submit any 
pertinent evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The August 2005 rating decision reflects the 
initial adjudication of the claim after issuance of this 
letter.  Hence, the March 2005 letter-which meets 
Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirement.

While VA has not notified the appellant of the criteria 
pertaining to the assignment of an effective date (in the 
event either claim for service connection is granted), 
consistent with Dingess/Hartman, on these facts, such 
omission is not shown to prejudice the appellant.  Because 
the Board herein denies the claim for service connection, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the Veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records; medical records from the VA Medical Center 
(VAMC) in Fresno, California; private treatment records; and 
the report of a March 2005 VA examination.  Also of record 
and considered in connection with the current appeal is the 
transcript of the Veteran's January 2009 Board hearing, as 
well as various written statements provided by the Veteran 
and by his representative and family members, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the mattes on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

II. Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110; 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The Veteran has been diagnosed with PTSD as reflected,  for 
example, in the March 2005 VA examination report and a 
February 2008 letter from a licensed social worker.  That 
diagnosis notwithstanding, the Board finds that this claim 
must nonetheless fail because another essential criterion for 
establishing service connection for PTSD-credible evidence 
that the claimed stressor actually occurred-has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2008); 
38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, the alleged stressor is not combat related, then 
a veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau, 9 Vet. App. at 
395.  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 
Vet. App. 283, 289-290 (1994). 

The Veteran has reported stressors related to alleged 
experiences in Vietnam.  In an April 2005 stressor statement, 
the Veteran reported that he was located at Red Beach near Da 
Nang on a work detail when a fellow soldier shot a 5 year old 
Vietnamese child dead.  The Veteran also reported that while 
at Camp Henshaw, he area was rocketed frequently as it was 
near Marine combat units.  He also indicated that he 
experienced frequent live fire when on perimeter guard duty 
while also seeing civilian and enemy killed in action along a 
road.  

During his January 2009 hearing, the Veteran testified that 
while on a cattle truck driving to Camp Tien Shaw he saw dead 
bodies laying alongside the road.  He also reported a woman 
dripping blood in his rice while he was at a chow hall while 
and witnessing a bicyclist run over by an Army truck.  The 
Veteran also stated that there were mortar and rocket attacks 
going around him between August and September.

The Veteran's DD 214 reflects that his military occupational 
specialty (MOS) was a ship's serviceman (SH) and that he 
received the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal with device.  A 
September 1970 document from the USS Paul Revere also 
authorized the Veteran to wear a Bronze Service Star on the 
suspension/ribbon of the Vietnam Service Medal.   None of 
these medals reflects that the Veteran engaged in combat with 
the enemy, and there is otherwise no objective evidence in 
this regard.  

Evidence denoting participation in combat includes award of 
decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.  While the Veteran was awarded the Vietnam 
Service Medal with one bronze service star, this did not 
include a Combat "V" device denoting participation in 
combat.

There also is other objective indication that the Veteran saw 
any combat during service, to include evidence of an in-
service wound.  In fact, the evidence does not even clearly 
establish that the veteran actually had in-country service in 
Vietnam, although the record does indicate that he served 
aboard the U.S.S. Paul Revere, and that that ship was in the 
official waters of the Republic of Vietnam at various times.  

As objective evidence does not establish that the veteran 
engaged in actual "combat with the enemy, VA s unable to 
accept the occurrence of any claimed stressor(s) relating to 
participation in and exposure to combat on the basis of the 
Veteran's assertions alone; rather, there must be objective 
evidence verifying the occurrence of the claimed stressor(s). 


Initially, the Board observes that most of the Veteran's 
alleged stressors-to include seeing dead bodies along a 
road, seeing a woman dripping blood in his rice, and seeing a 
soldier -are general in description and involve events that 
would not be contained in a unit history or operational 
report.  Anecdotal experiences of this type simply cannot be 
verified independently.  See Cohen, 10 Vet. App. at 134 
("Anecdotal incidents, although they may be true, are not 
researchable.  In order to be researched, incidents must be 
reported and documented.").  Similarly, the Veteran's reports 
of witnessing death are also anecdotal.  Hence, RO action to 
independently verify these claimed in-service stressors is 
not warranted. 

While the veteran has also alleged some stressors that may 
independently verifiable-to include instances in which his 
unit came under mortar or rocket attack, and the deaths of 
specific individual.  Here the veteran has not been able to 
provide sufficient information to warrant action in this 
regards.  Pertinent to  potentially verifiable in-stressors  
the Board notes that, 38 C.F.R. § 3.159(c)(2)(i) provides, 
"In the case of records requested to corroborate a claimed 
stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records."  VA's Adjudication 
Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, 14(d) (Sept. 29, 2006), states that, "at a 
minimum, the veteran must provide the following: a stressor 
that can be documented, the location where the incident took 
place, the approximate date (within a two month period) of 
the incident, and the unit of assignment at the time the 
stressful event occurred."

In this claim, the did not attempt to independently verify 
the occurrence of his claimed stressors with the U.S. Army 
and Joint Services Records Research Center (JSRRC) or other 
entity, and, on the facts of this case, the Board finds that 
it was not required to do so.  In his February 2007 
substantive appeal, the Veteran indicated that the events 
that he described in his stressor statement (of August 2005) 
took place during the period of July to August 1970.  
Presumably, this is also the time frame during which he 
alleges he came under mortar attack.  Moreover, the Veteran 
indicated only that he was at Camp Henshaw, and did not 
provide any information as to his company, battalion, 
regiment, brigade, or division.  Considering the pertinent 
evidence of record in light of governing legal authority, the 
Board finds that the RO correctly concluded that this 
information was insufficiently specific to warrant a request 
for verification of the Veteran's potentially verifiable in-
service stressor of coming under mortar attack.  

The Board further notes that, since 2007, the veteran has not 
provided any more information about his alleged in-service 
stressors, and that, during his Board hearing, he essentially 
indicated that he was unable to offer any more details about 
the instances in which he alleges he came under attack or in 
which specific service members were killed during service.  
Hence, no RO action to attempt to independently verify the 
occurrence of alleged in-service stressor, through contact 
with JRSSC or other appropriate source(s) is warranted 

Finally, the  Board also notes that the Veteran has not 
offered any evidence, other than his own unsupported 
assertions, that verifies  the occurrence of any claimed 
combat action or in- service stressor.  In this regard, the 
Board has considered the statements of the Veteran's wife, 
ex-wife, daughter, sister and brother in which they described 
the Veteran's PTSD symptoms.  While these statements present 
observations of the Veteran's symptoms, the fact that the 
Veteran has a current diagnosis of PTSD has already been 
established.  Significantly, the statements do not serve to 
corroborate either the Veteran's participation in combat, or 
the occurrence of any of his reported in-service stressors. 

On these facts, the Board must conclude that there is no 
verified or verifiable stressor to support the claim.  
Accordingly, while the Veteran has been diagnosed with PTSD 
by VA practitioners, such diagnosis is based on an account of 
an unverified stressors reported by the Veteran.  See Moreau, 
9 Vet. App. at 396 (credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence).  

As there is no credible evidence that a claimed in-service 
stressor occurred-an -essential criterion for establishing 
service connection for PTSD-the criteria for service 
connection for PTSD are not met, and the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, under these circumstances, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER


Service connection for PTSD is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


